 BULLETIN COMPANY345Bulletin CompanyandNewspaper Guild of GreaterPhiladelphia,Local 10 of the Newspaper Guild,AFL-CIO--CLC. Case 4-RC-11756October 13, 1976DECISION AND DIRECTION OF ELECTIONBy MEMBERSFANNING, JENKINS, AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act as amended, ahearing was held before Hearing Officer Sarah M.Parker. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRulesand Regulations and Statement of Procedure,Series8, as amended, the case was transferred to theBoard for decision.Briefswere filed by the Employerand the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds them free fromprejudicial error. They are hereby affirmed.Upon the entire record in the case the Boardmakes the following findings:1.The Bulletin Company (the Employer herein) isa corporation organized under the laws of the Com-monwealth of Pennsylvania and engaged in the pub-lication of a daily and Sunday newspaper distributedinPennsylvania and other States of the UnitedStates.During the past calendar year theBulletinCompany, in the course and conduct of its pub-lishingoperation,heldmembership in and sub-scribed to various interstate news services; purchasednewsprint valued in excess of $100,000 directly frompoints outside of Pennsylvania; and derived grossrevenuesin excessof $50,000 from said publishingoperation. The Bulletin Company concedes it is en-gaged in commerce within the meaning of the Act.We find that the Employer is engaged in com-merce within the meaning of Section 2(6) of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.2.Petitioner is 'a' labor organization and claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.Petitioner seeks to represent all full-time andregular part-time employees in the Employer's edito-rial and news departments at its 30th Street facilitylocated in Philadelphia, Pennsylvania, and employ-ees working in New Jersey, Pennsylvania, Delaware,and Washington, D.C. The parties agree generallythat the editorial and news departments constitute anappropriate unit.' The Employer contends, however,that a number of individuals in the editorial andnews departments, in addition to those stipulated,are supervisors and should be excluded from the unitand that its editorial writers, the letters-to-the-editoreditor, and the opinion page editor are managerialemployees and thus not covered by the Act. The Em-ployer also contends that the associate editor, theSunday editor, and the news and assistant news edi-tors are both managerial and supervisory and mustbe excluded. The Employer further submits that itscolumnists are professional employees and that theletters-to-the-editor editor and the opinion page edi-tor, if not found to be managerial employees, areneverthelessprofessionalemployeeswithin themeaning of the Act .2 Finally, the Employer assertsthat the secretary to the editor of the editorial page,the secretary to the managing editor, and the news-room auditor are confidential employees and that theBulletin's correspondents are independent contrac-tors rather that,employees within the meaning of theAct.The Petitioner disagrees with these contentionsand maintains that all of the individuals discussedabove should properly be included in the unit.A. Supervisory IssuesDelaware editor:News of particular interest toDelaware residents appears in the regular editions ofthe Bulletin during the week. On Sunday one editionof the paper is printed for, and distributed exclusive-ly in, the State of Delaware. In addition to the Dela-ware editor who is located in the Employer's mainPhiladelphia offices, three full-time employees are as-signed to the Delaware news operation and are phys-ically located in that State. There are also a numberof "stringers" or freelance correspondents who pro-vide the paper with coverage of Delaware news.The present Delaware editor, Elizabeth AnniThe parties stipulated that the following positions are supervisory andhence excluded from any unit found appropriate: executive editor, manag-ing editor,assistantmanaging editor, metro editor,sports editor,Discovermagazine editor, feature editor, national editor, economic news editor,graphics editor, arts-culture editor,and editor of the editorial page Theparties also stipulated that the assistant to the executive editor and thesecretary to the executive editor are confidential employees excluded fromthe unit.2We note at the outset that the contention that journalists are "profes-sional" employees within the meaning of the Act has been fully litigated andrejected by the Board inThe Express-News Corporation,223 NLRB 627(1976).We find nothing in the Employer's brief or in the record in theinstant case that would lead us to a different conclusion226 NLRB No. 53 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDWright Williams, assigns all of the stories that arewritten by reporters in Delaware for both the regulareditions and the Sunday edition of the paper. Outsideof emergencies, no stories are assigned or covered inDelaware without clearance from Williams. In addi-tion to assigning stories, the Delaware editor is res-ponsible for the layout of the Sunday edition of theDelaware paper and for the accuracy of the storiesfrom the Delaware bureau. The Delaware editor doesno reporting but does some editing and rewriting ofcopy and has authority to return copy to reportersand to direct them to rewrite their copy.Williams testified that she approves overtime andexpenses for Delaware reporters and that she has re-cently recommended the hiring of new staff reportersfor the Delaware operation. Thus, pursuant to thedirection of her immediate superior, the Employer'smanaging editor, Williams personally selected pros-pective candidates for the new positions, interviewedthem, and recommended the hire of the two candi-dates ultimately selected for the jobs. She is also re-sponsible for the evaluation of new employees hiredfor the Delaware paper. In the single instance whenshe recommended the termination of a probationaryemployee, the employee was discharged.Williams also testified that the Delaware employ-ees come to her with any problems they may haveand that she has never heard of anyone going overher head with a problem or grievance. Williams at-tends the weekly meetings of editors of the variousdepartments and she has attended planning sessionsfor a new supervisory manual.On the basis of this record, particularly in light oftheDelaware editor's responsible direction of theDelaware employees and her role in the hiring andevaluation of employees, we conclude that Williamsis a supervisor and must be excluded from the unit.Bureauchiefs:The Employer maintains news bu-reaus in Delaware, New Jersey, Washington, D.C.,and Harrisburg, Pennsylvania, as well as a City Hallbureau located in Philadelphia. The various outlyingbureaus report to an assistant metro editor located inPhiladelphia who keeps in daily contact with the bu-reausby telephone. The Washington bureau chief re-ports directly to the national editor rather than to anassistantmetro editor. The New Jersey bureaus re-port to New Jersey Desk Chief Murphy; the Dela-ware bureau reports to the Delaware editor.Although there are minor differences among bu-reaus, most bureaus operate with a bureau chief andone or two reporters. It is uncontroverted that thebureau chiefs are experienced reporters who spend asmuch as 85 or 90 percent of their time covering localstories.Although bureau chiefs have some responsibilityfor assigning stories to reporters, it appears that suchassignments often turn on the availability of a report-er rather than on the exercise - of discretion in theassignment of a story to a particular reporter. More-over, some bureau reporters have more or less regu-lar news "beats" and assignments often routinely fallwithin their established beats. Other assignmentscome directly to the reporter from an editor or deskchief rather than from the bureau chief.Although the Employer maintains that the bureauchiefs are "responsible" for all the copy generated bytheir respective bureaus, the record indicates thatmuch of the copy produced in the bureaus goes di-rectly to the Philadelphia offices without any editingby the bureau chiefs. Even when a bureau chief editsa reporter's copy, it does not appear that the bureauchief -necessarily has final authority over story con-tent nor does it appear that a bureau chief can al-ways "kill" a story on his own authority. Thus CityHall Bureau Chief John Gillespie testified that whenhe and a reporter differ on the tone or content of astory and fail to reach an "amicable" resolution he"goes, over" the reporter's head to his, Gillespie's, su-perior in Philadelphia. On the one or two occasionswhen Gillespie has asked to have a story "killed" hisefforts have been unsuccessful.Finally, although the bureau chiefs sign overtimeslips, they do not actually authorize either overtimeor expenses, nor does it appear that they have anyformal involvement in resolving grievances or in hir-ing, firing, or disciplining reporters.' Accordingly, weconclude that the bureau chiefs as a group lack indi-cia of supervisory authority and must be included inthe unit.One exception to our inclusion of the bureauchiefs in the unit is Washington Bureau Chief Law-rence O'Rourke. The record supports the Employer'scontention that the Washington bureau is largely au-tonomous and it lends credence to the assertion thatO'Rourke functions as a supervisor within the mean-ing of the Act .4 In this regard it is noteworthy thatO'Rourke, unlike other bureau chiefs, has authorityto change a reporter's assignment even when the as-signment is initially made by an editor located inPhiladelphia. O'Rourke also has absolute authorityto "kill" a story that he does not like, to grant com-pensatorytime off, and to approve, expenses. Al-though the national- editor may on rare occasion3 The bureau chief's opinion on these matters might be solicited by aneditor or desk chief but it is evident that such opinions are not given con-trolling weight Thus the managing editor for New Jersey testified that whilehe would treat any communication from a bureau chief-"very seriously"- thebureau chiefs have no authority to take independent action on such person-nel matters.4In addition to O'Rourke,there are two reporters,two columnists, andclerical help assigned to the Washington bureau. BULLETIN COMPANYmake a directassignmentto a Washington reporter,the greatbulk of assignments are made by O'Rourkewho alsodeterminesthe regular "beats" of the twoWashington reporters.Finally, it is uncontroverted that O'Rourke hashired and fired clerical help for the bureau; that heprepares written evaluations of both clericals and re-porters assigned to the bureau; and that he has inter-viewed and recommended the hire of reporters forthe bureau.We find that the record establishes that O'Rourke,unlike the other bureau chiefs, is charged with theresponsible direction of the employees assigned to hisbureau.Moreover, we find that in his capacity asWashington bureau chief O'Rourke has been in-volved effectively in the hiring and firing of Wash-ington bureau employees.' Accordingly, we concludethat O'Rourke is a supervisor and must be excludedfrom the unit .6New Jersey desk chief and the deputy desk chiefs:The Employer publishes a separate daily paper ori-ented toward New Jersey. At the start of the hearingGeorge R. Kentera, a stipulated supervisor, held thetitleofmanaging editor for New Jersey.' Kentera,New Jersey Desk Chief Leonard Murphy, and NewJerseyDesk Deputies Oberfeld,Myers,Yocum,Happ, and Tuttle are physically locatedin the Bulle-tin'sPhiladelphia offices. There are five bureaus lo-cated in New Jersey.New Jersey Managing Editor Kentera testifiedthatMurphy's primary job function is to giveassign-ments to the New Jersey bureaus. It appears from therecord that the great bulk of newsassignments aremade by the New Jersey desk rather than by NewJersey bureau chiefs. Although on occasion Murphyedits copyfromthe New Jersey operation, he other-wise doesno actual writing or reporting.Murphymansthe New Jersey desk from approximately 8 inthemorning to 4:30 or 5 in the afternoon. Duringthese hours Murphy might share the desk with Kent-era, one or more of the deputy desk chiefs, and oneor more of the rewrite men assigned to the New Jer-sey paper .8Kentera testified that he has final authority overhiring for the New Jersey operation but that he al-waysdiscussesthe hiring of new people with Murphyand solicits Murphy's recommendation. As an exam-5In fact, the present national editor was initially hired as a Washingtonbureau reporter after being interviewed by O'Rourke and following thelatter's recommendation to the executive editor6 SeeThe Daily Press, Incorporated,110 NLRB 573, 582 (1954)7During the course of the hearing Mr Kentera was appointed managingeditor of the Bulletin.8As might be expected, it appears that the bulk of the copy from thebureaus is generated during the day shift. Thus, during other hours the NewJersey desk is relatively quiet.347ple of Murphy's input in hiring, Kentera noted thatNew Jersey Desk Deputy Happ was hired after Mur-phy recommended him for the job. Kentera furthertestified that the three rewrite men and the photogra-pher assigned to the New Jersey desk report directlytoMurphy; that Murphy can and does authorizeovertime; and that Murphy would function as NewJerseymanagingeditor in Kentera's absence.Based on this record we are satisfied that New Jer-sey Desk Chief Murphypossesses and exercises su-pervisory authority and for that reason must be ex-cluded from the unit.The New Jersey desk deputies function as newseditors and as layout and - makeup editors for theNew Jersey paper. They are responsible for somelight editing and rewriting of the New Jersey copyand for the actual placement of stories in the NewJersey edition. According to New Jersey ManagingEditor Kentera the desk deputies also help with storyassignments, story ideas, and by assisting in the plan-ning of news coverage. A deputy or deputies may be"in charge" of the New Jersey desk during the lateevening or early morning hours but for the most partthe deputies' tours, of duty overlap those of eitherMurphy or Kentera.Although Kentera testified that the deputies cangive assignments to reporters, it appears from therecord that most assignments are made by Murphyfollowing his daily morning telephone conversationswith the bureau chiefs. It also appears that a deputywho is alone on the desk may assign a reporter tocover a breaking news story and may authorize areporter to work overtime to cover the story. Howev-er, the deputy will seek to contact either Murphy orKentera before taking such action.The record also shows that the deputies have noauthority to change an assignment given by MurphyorKentera. The scheduling of work hours for thebureaus and for New Jersey employees generally isdone by Murphy and Kentera rather than by thedeputies. In the event that a reporter is ill or other-wise requires time off the reporter would contacteitherMurphy or the bureau chief who in turn wouldcontactMurphy or Kentera. Finally, the record isdevoid of substantive evidence that the desk deputiesare in any sense effectively involved( in the hiring,firing, or disciplining of employees in the New Jerseyoperation.9In light of the record evidence of the deputies' du-ties and responsibilities we conclude that the New9Managing Editor Kentera testified that in one or two instances he askeda deputy fora recommendationprior to hiringa new employee The signifi-cance of this testimony is undercut,however, by Kentera's acknowledgmentthat he routinelysolicits such opinionsas widely aspossible and has askedother employees, includingbureau chiefs, for theirrecommendations Thereis no evidencethat he has acted solely or largelyon such recommendations. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDJersey desk deputies lack indicia of supervisory au-thority and must be included in the unit.National desk:National Editor John J. Farmer, astipulated supervisor,is inoverall charge of the na-tional desk. The national desk, of which the tele-graph desk is an important part, handles all nationaland international news from the wire services,, theWashington, D.C., bureau, and the Philadelphia na-tional reporter. In addition to Farmer,- Deputy Na-tional Editor Fred Coger, Telegraph Editor WilliamTownshend, and his deputy, Dale Franz, there arefour full-time and five part-time editors assigned tothe national desk.Deputy Telegraph Editor Franz is in charge of thetelegraph desk from approximately 1:30 a.m. until8:30 or 9:30 a.m. He decides which wire copy to offerto the news editors each morning for the first editionand he assigns stories to the copy editors as they ar-rive for work at the desk during the early morninghours. If Franz is dissatisfied with the edited copy hereturns it to the copy editor with suggested revisions.According to National Editor Farmer, in assigningcopy to a particular editor, Franz must take into con-sideration both the complexity and importance of thestory and the individual skills of the particular copyeditor to whom the assignment is given.Telegraph Editor Townshend replaces Franz onthe telegraph- desk at 9:30 a.m. and thereafter is re-sponsible for deciding the copy that will be offered tothe news editors for the remaining daily editions.Like Franz, Townshend assigns copy to be editedand returns any edited copy that is unsatisfactory.Deputy National Editor Fred Coger is largely re-sponsible for "overnight" stories. These are eithermajor stories that have broken for the noon editionand require followup stories the next day or storiesthat have broken too late for inclusion in today's pa-per and must be covered in the next day's first edi-tion.Beginning at noon or 1 p.m. Coger compiles a listof stories which he presents to 'a 4:45 p.m. meeting ofdepartment heads for possible inclusion in the nextday's paper. In compiling this list Coger will fre-quently check with the Washington bureau chief andthePhiladelphianational reporter to determinewhether they have any additional information on thestory or to assign them to coversomeaspect of thestory for a future edition. Coger is also responsiblefor assigning copy to editors for Sunday features. Co-ger, like Townshend and Franz, will frequently indi-cate to the copy editor to whom an assignment ismade the type of headline that he wants, the tonethat the story should carry, its approximate length,and so forth. Coger also can return edited copy to acopy editor with directions for its revision.National Editor Farmer testified that most admin-istrative and personnel matters on the desk are left inthe hands of Coger and Townshend. Townshendschedules the work hours and vacations of all tele-graph desk employees. Coger does the schedulingwhen Townshend is on vacation. Both Coger andTownshend schedule overtime but normally theybring overtime vouchers to Farmer for his approval.However, when Farmer is out of the office or other-wise unavailable, Coger, who ordinarily substitutesfor him, has authority to authorize overtime' Cogercan also initial expense vouchers and has authority toforward them directly to the executive editor. InFarmer's absence Coger is also authorized to giveassignments to the Philadelphia national reporter.1°When a vacancy recently occurred on the tele-graph desk, Coger and Townshend lobbied Farmerto have the vacancy immediately filled because of theheavy workload on the copy editors. Thereafter Co-ger,who maintains a file on applicants for jobs ascopy editors, personally interviewed two applicantsand hired one of them on a trial basis. After a proba-tionary period Coger reviewed this individual's workproduct and effectively recommended to the manag-ing editor that she be retainedas a permanent em-ployee.Coger also effectively recommended thetransfer of an editor from the financial desk to thenational desk.Coger and Townshend appear to share responsibil-ity for evaluating telegraph desk employees. Farmertestified that he is not usually in a position to judgethe quality of work of individual copy editors on thetelegraph desk and hence he relies on Coger andTownshend to evaluate their performance. The actu-al recommendations for salary increases are preparedby Townshend and sent to Coger, who in turn for-wards them to the executive editor for finalaction.On the basis of this record it is evident that Coger,Townshend, and Franz are charged with the'assign-ment and responsible direction of telegraph desk em-ployees, and that Coger and Townshend possess ad-ditional broad indicia of supervisory status,includingauthority to effectively recommend changes in theemployment status of their subordinates on the desk.Accordingly, we shall exclude all three from theunit."Deputy Metro Editor Kennedy and the assistant met-ro editors:The metropolitan desk covers and writesnews and feature stories that emanate from the state10The national reporter normally reports exclusively to National EditorFarmer.The national reporter's function is to fill gaps in national or inter-national wire service reports.He is usually given two or three special assign-ments a month At other times he may be assigned to special projects suchas Iplannmg convention or primary coverage.SeeA. S Abell Company, Publisher, The Sun Papers,81NLRB 82, 84,86 (1949);The Daily Review, Inc,Ill NLRB 763, 764-765 (1955). BULLETIN COMPANY349capital at Harrisburg, and from Chester, Montgom-ery, Delaware, and Philadelphia counties. The recordindicates the majority of news department reportersand copy editors are assigned to the metropolitandesk.12 James Tunnell, a stipulated supervisor, is themetro editor. William Kennedy serves as his deputy.There are six assistant metro editors assigned to thedesk.Deputy Metro Editor Kennedy is scheduled towork from 6 a.m. until 3:30 or 4 p.m. For the first 3or 4 hours of his tour and prior to Metro EditorTunnell's arrival,Kennedy is solely responsible formetro news. As part of his primary responsibility forseeing that there is proper coverage of local news,Kennedy reviews all metro.news prior to the publica-tion of the first morning edition. He also checks withthe assistantmetro editors to see what they havedone or plan to do with respect to metro news forthat day's paper. Tunnell testified that Kennedy isbasically in charge of metro news for this day's edi-tions while he -concentrates on the next day's paper.In describing the overall operation of - the metrodesk Tunnell testified that the assistant metro editorsreport to him and to Kennedy, as do the metro copydesk chief and his deputy: the bureau chiefs and re-porters normally report to an assistant metro editor.Although under pressure of a deadline or some otherunusual circumstance Tunnell or Kennedy mightmake a direct assignment to a reporter, more com-monly they would call in an assistant metro editorand discuss the assignment with him. The assistantmetro editor in turn would give the assignment toone of the reporters he handles or would send a re-porter to Tun>ilell or Kennedy for further, instruc-tions. The only reporter who frequently receives di-rect assignments from Tunnell and Kennedy is thelocal investigative reporter. However, in the absenceof an incumbent assistant metropolitan editor/fea-tures the reporters formerly assigned to that assistantmetro editor report directly to Tunnell or Kennedy.13The ultimate decision to hire employees for themetro desk rests with the executive editor and themanagingeditor. However, normally Tunnell is con-sulted about new hires and he and Kennedy inter-view prospective employees. The record indicatesthat the metro desk is relatively stable with only twonew hires in the, past calendar year. Tunnell inter-viewed both of these new employees and Kennedy12At the time of, the,hearing 23 desk reporters,14 general assignmentreporters, I local investigations reporter,and 3 desk assistants were assignedto the desk.In addition, the bureau chiefs and bureau reporters from thefive metro bureaus reported to the desk.Also, 12 copyeditors and 11 rewritemen were assigned to the desk13The position of assistant metro editor/features was recently vacatedand the duties and responsibilities of the position split between Tunnell andKennedy.On this record it is not clear whether the Employer has any pres-ent intention of filling this position.interviewed one of them. 14 Tunnell testified that hefollowed Kennedy's recommendation with respect tothe job applicant whom Kennedy interviewed andthat he forwarded the recommendation to the execu-tive editor.Kennedy and Tunnell jointly prepare evaluationson metro desk employees, including recommenda-tions for salary increases. Tunnell testified that nor-mally such recommendations are followed. Tunnellalso testified that Kennedy has authority to makerecommendations on personnel matters or grievancesdirectly to the managing editor. For example, in Oc-tober 1975, a metro desk rewrite man discussed a paygrievance with Kennedy who was sympathetic andbrought the grievance with his recommendation di-rectly to the managing editor and the executive edi-tor without consulting Tunnell. Tunnell further testi-fied that in the past year he has never on anyoccasion overruled Kennedy with respect to a per-sonnel or grievance matter. Finally, Tunnell testifiedthat when heis onvacation or otherwise unavailableKennedy replaces him. In Tunnell's absence Kenne=dy normally attends the late afternoon meeting ofdepartment heads at which the next day's "budget"of stories is presented and discussed. Kennedy andTunnell jointly prepare vacation schedules for the as-sistantmetro editors. Either Kennedy or Tunnellmay spot check expense reports after they are ap-proved by Assistant Metro Editor Mecca or Meccamay approach either Kennedy or Tunnell if he has aproblem or question about an expense claim. BothTunnell and Kennedy possess copies of the supervi-sory manual.It is evident from this record that the deputy metroeditor shares with the metro editor major responsibil-ity for the overall responsible direction of the metrodesk and the employees assigned thereto. In this re-gard we note that the deputy metro editor not onlyassignswork to metro desk employees but also is ef-fectively involved in various administrative and per-sonnel matters such as employee evaluations and theadjustment of grievances. Accordingly, we shall ex-clude the deputy metro editor from the unit.H. James Laverty is an assistant metro editor/op-erations commonly referred to as the "early opera-tionsman." Laverty works on the metro desk from4:30 a.m. to noon, Monday through Friday. He isbasically responsible for the quality' and accuracy ofthe three major early editions, the "A," "B," and"BB" editions.When Laverty arrives at the metro desk he receivesa report on current stories from a desk assistant. Healso reviews a log of possible news events for cover-age left by the night assistant metro editor' Finally,14Kennedywas on vacationwhen the otherposition was filled 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaverty checks the wire copy and reads the late edi-tions of the Philadelphia Inquirer looking for storiesthat the Bulletin may have missed.During the morning hours and up to the comple-tion of the "BB" edition Laverty assigns work to therewritemen on the desk, discusses stories with themetro reporters, and decides the "lead" for storiesthat will run in the paper. Laverty has authority tocall in a reporter or reporters to cover breaking sto-ries or to call a reporter at home to give or to changean early assignment. Apparently these are not infre-quent occurrences and at.times, as when there is im-portant breaking news, Laverty may have as many as20 to 25 people working for him.15The "middle operations man," Assistant MetroEditor/Operations Frank Lenny, is responsible forthe "D" and "E" editions and for initiating and as-signing stories in preparation for the next day's "A"edition. Louis King- is the "night, operations man."Lenny and King, during their tours on the ` metrodesk, exercise the same authority and perform thesame job functions as Laverty. However, in the ab-senceof the picture editor who does not, work thenight hours, King is also authorized to make assign-ments directly to photographers.In addition to the three assistant metro editors/operations there is an assistant metro editor/beats,an assistant, metro editor/administration, and an as-sistantmetro editor/bureaus.,Marge Paxson is the incumbent assistant metro ed-itor/beats. There are 23 beat reporters who reportdirectly to Paxson. As described by-the metro editor,Paxson's function is to insure that the beat reportersprovide the paper with adequate coverage of the sub-jectmatter areas that comprise the specific "beats"under her jurisdiction. Paxson has little occasion torequest additional help from other areas of the metrodesk. 'If she needs a general assignment reporter or arewrite man, she makes a request to Tunnell, Kenne-dy, or the assistant metro editor/operations in chargeof the desk at the time. In addition to giving specificassignmentsto the beat reporters, Paxson is responsi-ble for initial light editing of copy from the beat re-porters. Paxson has authority to return copy to a beatreporter with directions to revise it,Ray Mecca, assistant metro editor/administration,performs three main functions for the metro desk: (1)15Although the metro editor and his deputy leave a number where theycan be reached and are sometimescalled by theassistant metro editor in anemergency or when there is important news breaking, usually the assistantmetro editor calls to tell them what has been done rather than to ask themwhat to do Furthermore, on occasions when they have come in because ofan important news story the metro editor and his deputy have left the assis-tantmetro editor in charge of the desk and in effect functioned as hisassistants.he directs seven or eight desk assistants who are en-gaged in a variety of clerical duties; (2) he is respon-sible 'for special house projects such as stories con-cerning the paper's scholarship program, stories onnewsboys, the preparation of advance obituaries, andso forth; and (3) he acts as-metro desk auditor over-seeingmetro desk expense accounts, overtime, andleave time.Rem Reader, the assistant metro editor/bureaus, isresponsible for the bureaus located in the four Penn-sylvania counties and for the City Hall bureau. He ischarged ,with overseeing the bureau chiefs and coor-dinating the efforts, of the bureaus; on occasion hegives assignments to suburban "stringers" or willhave a reporter report directly to him on special proj-ects. -Reider receives daily memos from the bureauchiefs indicating a,"budget of likely bureau-stories.Reider has;_authority to assign specific stories to abureau chief or reporter or to change an assignmentgiven by-a bureau chief. If he is dissatisfied with bu-reau copy, he can return it to- the bureau chief orreporter and direct its revision.Although the Petitioner contested the supervisorystatus of the assistant metro editors it concedes thatthe three "assistantmetro editors/operations makerecommendations with respect to the hire, fire, andtransfer of employees on the ,metro staff, authorizeovertime for reporters and rewrite-people, on the met-ro desk, are consulted on the annual employee evalu-ations, and frequently recommend salary increases,schedule work hours and vacations for some deskemployees, and are authorized to handle "minor"grievances.The Petitioner also concedes that Marge Paxsonnot only handles assignments to the beat reportersbut also is involved in changing beats, in approvingovertime, in arranging schedules, and in handlingbeat reporter grievances. Similarly, the Petitionerconcedes that Ray Mecca schedules the hours, ap-proves the overtime, and handles the"minor" griev-ances of seven or eight desk assistants who work un-der his direction. The record also establishes thatMetro Editor Tunnell has delegated to Mecca a var-iety of administrative and personnel tasks, includingsome responsibility for the hiring and evaluation ofdesk employees, and that Mecca's recommendationsrelative to these matters are generally solicited andfollowed. Finally, the Petitioner concedes that Reidercan assign stories to a bureau chief or, as he has onoccasion, directly to a bureau reporter. Petitioneralso concedes that Reader is initially responsible forauthorizing overtime and expenses for the bureausand for arranging temporary transfers to the bureaus.The record further establishes that Reider is involvedin evaluating both bureau chiefs and reporters and BULLETIN COMPANYthat on occasion he has personally resolved griev-ances involving bureau personnel.On the basis of this record and particularly in lightof the largely uncontested testimony which estab-lishes the frequent exercise of various supervisorypowers by the assistant metro editors, we concludethat they are firstline supervisory personnel whomust be excluded from the unit.Metro copy desk chief and deputy chief.The metrocopy desk is responsible for the final "fine" editing ofall local or metro copy as well as some entertain-ment, New Jersey, and Delaware copy. The copydesk makes sure that the copy is grammatical andchecks the style, accuracy, and completeness of thestory. If the copy editor has serious questions about astory, he will return it to the copy desk chief or hisdeputy, both of whom generally function as the"slot" men on the desk, and they in turn can return itto the metro editors for clarification. In addition toediting copy the copy desk writes` subheads, head-lines, and picture captions. The copy desk is also re-sponsible for so-called "overset" changes in storiesfor which there is no room in the current paper.There are two work shifts on the metro copy desk,an early morning shift scheduled from 6 or 7 a.m. toIor 2 p.m. and a late shift scheduled from 8 or 8:50p.m. to 3:30 or 4 a.m. It appears from the record thatthere is little need for coverage on the desk duringthe hours between shifts. Metro Copy Desk ChiefRobert C. Lowry and Deputy Chief John Weir workone shift or the other as slot man and rotate shiftsevery 3 months. The slot man assigns copy to theeditors sitting with him on the desk, looks at theirheadlines and approves them, and checks on thework of the individual copy editors.Although the metro copy desk is considered partof the overall metro operation and is basically an-swerable to the metro editor, the latter testified thatthe copy desk's operation is largely autonomous, ex-cept in editorial matters, and that copy desk opera-tional decisions are made between the copy deskchief and the managing editor or the 'executive edi-tor.The record indicates that the copy desk chiefcommunicates directly with the managing editor onpersonnel matters, although he may simultaneouslyforward a copy of his recommendations or requeststo the metro editor.The copy desk chief determines shifts and rota-tions on the desk. His deputy can change the sched-ule for personnel, on his shift. Either the desk chief orthe deputy has authority to authorize overtime or tocall ina copy editor when necessary to provide cov-erage on a shift. Either the desk chief or the deputycan direct a copy editor to "hold" a story if he feelsthereis someproblem with its accuracy or content.351Similarly, either the desk chief or the deputy can or-der a copy editor to move a story, even if the copyeditor has some question about the story. Both Low-ry and Weir have authority to handle grievances ontheir shifts."Metro Editor Tunnell testified that to his knowl-edge there have been few, if any, hires or transfers tothemetro copy desk since November 1974, whenthere was a major reorganization of the paper. Hedid recall, however, one instance when Desk ChiefLowry successfully blocked the transfer of a metrocopy desk editor to another department. Tunnell alsotestified that Lowry and his deputy normally prepareevaluations, including recommendations on wage in-creases, for metro copy desk employees. Tunnell tes-tified that he has little or no input into these evalua-tions.Based on all of the above we conclude that boththe metro copy desk chief and his deputy are supervi-sors and should be excluded from the unit."Feature/focus copy, desk chief.-Donald Caswell ischief of the feature/focus copy desk. The desk worksa regular 9 to 5, Monday through Friday schedule.There are two copy editors assigned to the desk.The feature/focus copy desk edits feature copy,writes headlines for feature copy, and is responsiblefor the layout of pages for the focus section of thepaper.As desk chief, Caswellassignscopy to thecopy editors and reviews the edited copy and head-lines.Caswell has authority to return work to thecopy editor if he is not satisfied with the editing orthe feature headline. Caswell also has authority toreturn work to a reporter and to direct the reporter toredo the story.'8Although there is some conflict in the record,19there is testimony by the Employer's executive edi-tor,B. Dale Davis, that Caswell has authority to as-sign overtime and to arrange a day off or otherchange in the work schedule of the copy desk editors.Davis also testified that Caswell effectively recom-mended the transfer of one of the present featurecopy editors from the news desk. Unlike the copy16Metro Editor Tunnell testified that either Lowry or Weir can handlegrievances"that can be handled within the metropolitancopydesk itself "Tunnelltestifiedthat on oneoccasionLowry reporteda more serious griev-ance to him and told him how he wanted to handle it.Tunnell testified hetold Lowry, "Fine, you handle it"17 SeeA S Abell Company,81 NLRB 82, 86 (1949)18There is some dispute about the authority of a copy editor on the deskto return copy to a reporter. It appears from the record, however, that onlywhen a copy editor has a "minor"question about astory,such as a gram-mar change or a question on a figure or date, will he go to the reporterdirectly If there were to be any significant changes in copy they would becleared with Caswell19Feature/Focus Copy Editor Denise Kochm testified that she goes di-rectlyto Feature/Focus Editor King for overtime slips and that other em-ployees in the feature/focus department have routinely filled in for King inhis absence 352DECISIONSOF NATIONALLABOR RELATIONS BOARDeditors, Caswell is not eligible for overtime. Caswellgoes to the afternoon meeting of department headswhen Feature/Focus Editor Harry King, a stipulatedsupervisor, is unavailable.Based on the record as a whole, particularly theevidence of Caswell's authority to assign work to andresponsibly direct copy desk employees, we concludethat the feature/focus copy desk chief is a supervisorand should be excluded from the unit.Chief librarian:CharlesMartyn is the Bulletin'schief librarian.Martyn reports to Executive EditorDavis and directs a staff of 12 people working in thejob classifications of library assistant and classifier.Martyn's testimony concerning his duties and re-sponsibilities as chief librarian is uncontroverted. Al-thoughMartyn must request permission from theexecutive editor to fill a library vacancy, oncepermission is granted Martyn alone interviews pros-pective candidates and, makes the final `decision tohire.Martyn also suggests a starting salary and hisrecommendation is generally effective. Martyr per-sonally interviewed and hired' all the library staffother than'three individuals who ' were employed bythe Bulletin prior'to his arrival at the paper. On ap-proximately five occasions Martyn has called depart-ment heads and effectively recommended the trans-fer of library personnel to other departments. Hepersonally prepares evaluations of all library person-nel, including recommendations for specific salaryincreases.He has authority to discipline or fire li-brary employees without consulting higher authority.He testified to two, instances in which he summarilydischarged employees.Finally,Martyn assigns work to the library staff,initials overtime and expenses, directs the prepara-tion of a weekly work schedule, resolves grievanceswithout consulting the executive editor, frequentlyattends supervisory meetings, and, in fact, recentlyattendedmeetingsconcerning the development of asupervisory training manual.Based on the clear and uncontroverted evidencethatMartyn possesses and exercises all the powersthat are considered indicia of supervisory status, weconclude that he must be excluded from the unit.Newsroom supervisor:The Employer contends thatJohn J. Hanrahan, who has held the title of news-room supervisor since 1966, exercises supervisory au-thority over copypersons and for that reason shouldbe excluded from the unit.Thereare ninefull-time and seven part-time copy-persons working in the newsroom. Copypersons areassigned to the newsroom on staggered shiftsthroughout the day. These shifts are rotated on aweekly basis. Among their various duties copyper-sons are responsible for removing wires from the tele-type machines and delivering them to the appropri-ate editors or departments; running errands insideand outside the building; delivering editions of theBulletin and out-of-town papers 'to the editors andnews department; distributing newsroommail; andmoving copy from one part of the newsroom to an-other. In addition, a copyperson may beassigned atparticular times of the day to a desk or department.For example, one copyperson is assigned during theday to the picture desk and another copyperson isassigned to the New Jersey desk.The record reveals that Hanrahan prepares thework schedule -and vacation schedule for copyper-sons. He can also change the schedules or theassign-ment of a particular copyperson if the needarises.Hanrahan has authority to grant a day off, to call ina copyperson, or to initial overtime on theEmployer's standard overtime card,as well as au-thority to advance expense money to copypersons asthe expense is incurred. When the latter occurs, Han-rahan submits an expense voucher for reimburse-ment.In addition, the record shows that Hanrahan pre-pares written evaluations of all new copypersons andthat he plays ,a substantial role iii, the hiring of copy-persons. Thus Hanrahan testified that he had inter-viewed all the employees currently working as copy-persons and' that to date the paper has alwaysfollowed his recommendation to accept or reject anapplicant. So far as Hanrahan is aware job applicantsare not interviewed by anyone other than'himself butare sent directly to him, by personnel. Filially, Hanra-han testified that he routinely , handles employeegrievances, that he has warned employees about defi-ciencies in their 'performance, and thaton the oneoccasion when he recommended a discharge the indi-vidual in question was terminated.In view of this' record it is evident that Hanrahanfunctions as a supervisor' and must be excluded fromthe unit. Contrary to the Petitioner's contention, themere fact that newsroom editors or desk,chief orother company personnel may exercise supervisoryauthority over some copypersons for some part of theday in no way detracts from thisconclusion.20Makeup chief and deputy chief:The makeup de-partment acts as a liaison between, the news depart-ments and the composing room. Makeup isresponsi-ble for insuring that the paper is set up and printed in20 Hanrahan works Monday through Friday from 6 a in. to 1.30 p.m., thebusiest part of the newsroom's day.Before leaving in the afternoon Hanra-han gives specific assignments to the copypersons who remain on duty InHanrahan's absence copypersons would report to Assistant Managing Edi-torMurphy if a problem arose;copypersons assigned by Hanrahan to aparticular desk such as the New Jersey desk or the picture desk wouldreceive immediate directions and assignments from the editor or desk chiefin those departments BULLETIN COMPANY353accordance with news editors' instructions. As make-up receives "dummies," news columns with notationsas to the placement and lengths of stories and pho-tographs, from the news department, it "closes" thepages which are then sent on to the composing room.In addition to Makeup Chief Ernest Raum and De-puty Howard MacDonald, there are three employeesworking in the department.The makeup department works from 5 a.m. to 5p.m. on two shifts. The early shift is responsible forthe first three editions of the paper; the late shift isresponsible only for the last edition. Raum works theearly shift with three makeup editors, while his depu-ty works the late shift alone.There is some conflict in the testimony concerningRaum's duties and responsibilities. Executive EditorDavis testified that Raum makes up the work andvacation schedules, assigns pages for "closing," ap-proves overtime,signsovertime vouchers, and hasauthority to resolve grievances. Howard MacDonaldtestified, however, that he rather than Raum makesup the schedules but only after informal discussionand agreement among all makeup department em-ployees.MacDonald also testified that assignmentsin the makeup department are routine and thatmakeup employees perform basically the same taskspursuant to the overall direction given by,the newseditors. Finally,MacDonald testified that he was un-aware that Raum had resolved any grievances 21 andthat the news editor rather than Raum approved andsigned overtime slips. MacDonald also contradictedDavis' testimony that he, MacDonald, generally fillsin, for Raum in the latter's absence.The record does contain testimony that Raum hassigned evaluations of makeup department employ-ees, although it is not clear that these contain anyspecific recommendations. There is also testimony byDavis that Raum has recently interviewed applicantsfor a job in the makeup department and that Raumwould make the decision on hiring. In fact, however,no applicant has ' yet been hired nor have there beenany hires in the recent past.On the basis of this record, particularly in view ofthe conflict in testimony concerning Raum's dutiesand authority, we are unable to determine conclu-sively whether or not the makeup chief possesses su-pervisory status. Accordingly, we shall allow him tovote under challenge. On the other hand, it is clearthat the deputy makeup chiefpossessesno indicia ofsupervisory status.22 Thus MacDonald testified that21The oneexample Davis offered of Raum handling a "grievance" in-volved an incidentin whichRaum complained about a composing roomemployee tothe managingeditor. There is nocontentionthatRaum exercis-es any supervisory authority over composingroom employees.22In fact MacDonald testifiedthat he hadnever beentold that his titlewas "deputymakeup chief "he works alone on the late shift and that he has noresponsibility for hiring, firing, or evaluating employ-ees, or resolving grievances. Accordingly, we shall in-clude the deputy in the unit.Almanac editor:Adam Tait is the editor of theBulletin almanac and, is responsible for seeing thatthe almanac is published at the end of each year.There are two clerks assigned to the almanac staff.Petitioner concedes that Tait has had "some in-put" into the hiring of almanac employees and intotransfers by employees from other sections of the pa-per to the almanac. However, the Petitioner main-tains that the ultimate decisions to hire or transferwere made by Tait's supervisors.Contrary to the Petitioner's contentions, the recordindicates that Tait hired both almanac clerks after healone interviewed prospective job applicants. Therecord also indicates that Tait assigns various tasksto the two clerks and that he has authority to returnwork to them if he is dissatisfied with it.Based on the uncontroverted evidence of Tait's au-thority to responsibly direct the work of his subordi-nates, as well as the evidence of his exercise of otherindicia of supervisory authority, we conclude that thealmanac editor is a supervisor and must be excludedfrom the unit.Fixit editor:James Stanton is the editor of the fixitdepartment and is responsible for a consumer actioncolumn that appears four times a week. The columnattempts to respond to inquiries from readers con-cerning, problems the reader has encountered in deal-ing with private business concerns and governmentagencies.In addition to Stanton there are three writers and aclerical assigned to the fixit department Stanton tes-tified that he has no responsibility for hiring, firing,or disciplining any fixit department employee. Hedoes not prepare evaluations of fixit department em-ployees, has not been consulted, about transfers intothe department, and is not aware of the salaries ofother fixit department employees. Although the Em-ployer contends that Stanton "assigns" work, to fixitdepartment employees, the record indicates that anyassignments given are purely routine. In fact, at timesa clerical in the department "assigns" the work bydividing the inquiries received by the departmentinto equal piles which are given to the writers whothen decide which inquiries to focus on as possiblecopy for the fixit column.In view of the lack of indicia of supervisory au-thority, we shall include the fixit editor in the unit.Entertainment editor and TV Time editor:The' Em-ployer maintains that Entertainment Editor RobertSokolsky and TV Time Editor Joe Adcock are, super-visors and must be excluded from the unit. Both of 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese editors report to Arts and Leisure Editor Don-ald Harrison, a stipulated supervisor.Sokolsky is basically responsible for copy appear-ing on the entertainment pages and for the TV Timemagazine staff. The entertainment pages include crit-ical reviews, feature stories, and some breaking enter-tainment news.Although it is evident from the record that theworking relationship between Sokolsky and employ-ees in the entertainment department is generally re-laxed and informal, nonetheless it is clear that Sokol-sky can and does give assignments to both writersand reviewers. Moreover, although Sokolsky testifiedthat there have been some personnel changes in theentertainment department about which he was notconsulted, he also testified that in certain instanceshis recommendations have been solicited and fol-lowed. In addition, it is uncontroverted that as enter-tainment editor Sokolsky has authority to returncopy to reporters and to tell them to rewrite it; he hasauthority to authorize overtime and he has signedovertime vouchers; he schedules vacations for em-ployees in the entertainment section; and he attendssupervisorymeetings, including themeetings atwhich the supervisory manual was developed.As this record shows that Sokolsky possesses andexercises supervisory authority we shall exclude himfrom the unit.TV Time is a Sunday magazine which containslistings of local television programs as well as featurestories about television personalities. In addition toTV Time Editor Joe Adcock the magazine staff con-sistsof a feature writer and three employees whocompile the magazine's television program listings.Adcock testified that he does not give assignmentsto feature writer and television critic Rex Pokier.Rather Polier tells Adcock what is timely and togeth-er they decide which feature story will run. If Polierand Adcock disagree about a feature story, the latterwould go to Entertainment Editor Sokolsky for a de-cision.Adcock also testified that he does not assignovertime, has never been involved in evaluating em-ployees, handling grievances, or discipline, and hasno part in scheduling the work of any of the TV Timeemployees. In fact, it appears from the record thatthe three employees who compile the television list-ings work essentially without any direction from Ad-cock.In the absence of evidence that Adcock possessesor exercisesany indicia of supervisory authority or isin any sense charged with the responsible directionof employees on the TV Time staff, we shall includehim in the unit.Picture editor and manager of the photo depart-ment:There are 18 photographers and 1 desk assis-tant assigned to the picture desk. Robert A. Brothersis the picture editor. Chick Elfont, the manager of thephotography department, reports to Brothers.The picture desk provides pictures for every sec-tion of the paper. An editor initiates a picture for hissection by filling out a photo assignment form whichhe submits to Brothers, who gives the form to Elfont.Elfont in turn gives the assignment to a photogra-pher.Brothers shares with the news editors the responsi-bility for deciding which news- stories require pic-tures.After the pictures are taken, Brothers decideswhich ones will run in the news pages 23 Brothers hasauthority to direct a photographer to reshoot an as-signment if he is dissatisfied with the first set of pic-tures.The record also indicates that Brothers is solelyresponsible for preparing evaluations of photo deskemployees. Brothers was told by the executive editorthat he, Brothers, would have the final decision asregards hiring a new photo desk assistant and Broth-ers has been interviewing candidates for the job. Inthe 4 months that he has been picture editor therehas been no need to hire a new photographer butBrothers on his own initiative and authority promot-ed a darkroom assistant to full-time photographerand transferred a copy assistant to the darkroom job.Brothers has a copy of the supervisory manual andhe attends the afternoon meetings of departmentheads.Based on the record it is evident that Brothers ischarged with the responsible direction of photo de-partment employees and that he otherwise exhibitsthe indicia of supervisory status. Hence we shall ex-clude the picture editor from the unit.Picture Editor Brothers testified at some length asto the job functions and responsibilities of the man-ager of the photo department. Brothers testified thatElfont has a separate office in the photo department,gives assignments to the photographers, preparesschedules, and has been delegated authority to initialovertime vouchers which are then passed on to theexecutive editor for approval. Brothers also testified,however, that Elfont is not consulted' with respect toany evaluation or other personnel actions concerningthe photographers. Brothers also testified, and therecord indicates, that scheduling work hours is large-ly routine and flexible. The same is true of overtime,inasmuch as the photographers understand before-hand that they will receive overtime when necessaryto cover an assignment.It is apparent from Brothers' testimony and fromthe record as a whole that Elfont does not initiate23 Brothers'decision may be overruled by the news editor BULLETIN COMPANY355assignmentsto the photographers but rather acts as aconduit passing on the assignments given by Broth-ers and other editors. It is apparent that Elfont is notresponsible for the quality of the staff photographers'work. Under these circumstances we conclude thatElfont is not charged with the responsible directionof photo desk employees and possesses none of theindicia of supervisory status. Accordingly, we shallinclude the manager of the photo department in theunit.Assistant Discover editor:Jack Wilson, a stipulatedsupervisor, is editor of Discover, a weekly rotogra-vure supplement of the Bulletin. In addition to Wil-son and Assistant Editor Wayne Robinson there arefour full-time employees and one part-time employeeon the Discover staff.There is little specific testimony concerning Rob-inson's day-to-day job duties. On occasion Robinsonhas been given responsibility for so-called "empha-sis" issuesof Discover whereby the magazine is de-voted primarily to a single topic. It appears, however,that any assignments Robinson has made in connec-tion with an emphasis issued have been primarily tofreelance stringers or have been cleared in advancewith Wilson.24It is uncontroverted that Discover Editor Wilsonordinarily schedules work hours and assignments,handles Discover employee grievances, and preparesemployee evaluations, all with little or no input fromRobinson. The Employer submits, however, thatRobinson is a supervisor primarily because he fills inforWilson during the latter's vacation.Based on the record before us we find no evidencethat Robinson, in the course of his duties as assistantDiscover editor, possesses or exercises any indicia ofsupervisory authority. Nor do we find that Robinsonpossesses supervisory status merely because on occa-sion he substitutes for Wilson. Such sporadic substi-tution for a supervisor is not of itself sufficient togive Robinson supervisory status.25 Accordingly, weshall include Robinson in the unit.Assistant sports editor:Jack Chevalier was promot-ed recently from sports writer toassistantsports edi-tor.He works from midnight to 8 a.m. 4 days a weekand from 5 p.m. to 1 a.m. on Saturdays. The formerassistant sports editor did not work nights.WhenChevalier was approached about the assistant sportseditor position, he suggested a change in the hours sothat the assistant sports editor would function in ef-fect as night sports editor. Sports Editor Herbert24 Apparently Robinson circulates a memorandum detailing as specifical-ly as possible his proposals in the issue, all of which must be approved by hissuperior before he moves to implement thems See EW Scripps Company,94 NLRB 227, 228 (1951),Gordon Mills.Inc,145 NLRB 771, 775 (1963)Stutz, a stipulated supervisor, works from 8:15 a.m.to 5:15 p.m.There are three employees assigned to the nightshift along with Chevalier: a rewrite man, a layoutman, and an employee who handles the agate type,the summaries, and some short articles. Chevalierspends 90 percent of his time writing headlines forsports stories and editing sports copy.Chevalier is responsible for sports copy for the firstedition of the paper. He has authority to direct asports writer to rewrite a story and he has authorityto change a reporter's assignment so as to cover latebreaking sports news. Chevalier and the sports editorprepare the weekly work schedules and Chevalier hasinterviewed prospective candidates for the sports de-partment. Stutz testified that Chevalier interviewedthe two applicants for the position of hockey reporterand that Chevalier's recommendation was followed.Chevalier testified that he has directed sports de-partment employees to work overtime, although hedid not personally sign their overtime vouchers. Che-valier also testified that he has been told that he hasauthority to authorize expenses. Finally, Chevaliertestified concerning his role in the hiring of the newhockey writer and he testified to his belief that noone would be hired for the sports department overhis objection.As this record demonstrates Chevalier's authorityto responsibly direct sports department employees,as well as his involvement in the hiring of new per-sonnel, we conclude that Chevalier is a supervisorand must be excluded from the unit.Financial editor and real estate editor:FinancialEditor Newman and Real Estate Editor Berrens re-port to Economic News Editor Joel Whitaker, a sti-pulated supervisor.In addition to Newman there are four employeeswho are involved in writing and preparing financialnews copy. There is also one employee who spends50 percent of her time writing financial news and 50percent of her time working on real estate copy. Thiswriter is the only employee, other than Berrens, whoworks on real estate news. It is uncontroverted thatNewman and Berrens devote the bulk of their time towriting and editing copy for their respective columns.Whitaker testified that employees in the financialand real estate sections would come to him with theirgrievances; that he alone prepares evaluations of em-ployees in these sections; that he alone has authorityto initial expense vouchers and to forward them tothe executive editor; and that he alone would makedecisions on hiring or firing for the economic newsdepartment. He also testified that Newman substi-tutes for him during his occasional absences from theoffice and he indicated that Newman will be asked to 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD"sit in" on interviews if the paper decides to hire anew reporter.With respect to Newman's power tomake effective recommendations on hiring, Whitakeralso testified that any recommendation made byNewman would be sent on to the paper's manage-ment "if I concur in the recommendation." FinallyWhitaker testified that both Newman and Berrens onoccasion give assignments to reporters.'Based on the record before us we find that neitherNewman nor Berrens exhibits indicia of supervisoryauthority and, therefore, we conclude that both ofthem should be included in the unit. With respect tothe testimony concerning Newman's authority tosubstitute forWhitaker during the latter's vacation,we conclude that the exercise of any supervisory au-thority by Newman on these occasions is too sporad-ic to warrant a finding of supervisory status for New-man. As for the testimony that Newman and Berrenshave occasion to assign work to reporters, we notethat it appears from the record that the two or threereporters in the economic news department have wellestablished "beats" and for the most part their as-signments appear to fall routinely within these beats.There is also some indication in the record that near-ly all story ideas and assignments, whether they origi-nate with one of the reporters or with one of theeditors,must be cleared by Whitaker. Accordingly,we conclude that Whitaker alone is charged with theresponsible direction of employees in his department.Fashion editor:Fashion Editor Phyllis Feldkampreports to Feature/Focus Editor Harry King. On aregular basis only one part-time employee is assignedto fashions I day a week. Three or four times a yearFeldkamp is responsible for a special fashion sectionand may have additional part-time help assigned toher.The parties agree, however, that none of thepart-timers hired in connection with these special is-sues should be included in the unit.Although the Employer maintains that Feldkampwas "instrumental" in hiring the regular part-time re-porter, it appears that the decision to hire was madeby the executive editor who recalled interviewing thepart-timer but was unsure whether this took placebefore or after Feldkamp's recommendation. Thereis testimony that Feldkamp gives assignments to thepart-timer and "reads her copy." However, the testi-mony is sketchy as to how often such assignmentsaremade or whether such assignments are clearedwith Feature/Focus Editor King. Moreover, it is un-clear whether Feldkamp has authority to return workto the part-time reporter.On this record we are unable to determine Ms.Feldkamp's status.We shall, therefore, permit her tovote under challenge.Food editor:At the time of the hearing the incum-bent food editor, Kathy Hacher, was scheduled to betransferred to another section of the paper. In addi-tion to Hacher, there are two part-time employeesassigned to the food section several days a week.Hacher testified that she has never been told thatshe has authority to alter the part-timers' schedule orto ask them to work an extra day. If a question alongthose lines came up Hacher would consult her superi-or,Harry King. King is also responsible for approv-ing overtime and expenses for the part-timers. Thepart-timers would go to King with any grievancesthey might have. Hacher has had no formal involve-ment in preparing evaluations of the part-timers, al-though on occasion King has asked her for an opin-ion of their work. Hacher does not know the salariesearned by the part-timers and does not have a copyof the supervisory manual.On the other hand there is testimony that Ms.Hacher does assign work to the two regular part-timeemployees and that she has authority to review theirwork and to return it to them if she is dissatisfiedwith it. It also appears that Ms. Hacher initially in-terviewed one of the part-timers and recommendedher hire. Finally, the Employer notes that Ms.,Hach-erwas consulted about a successor as food editorand the Employer maintains that Hacher's recom-mendation of one of the part-timers will be followed.We find the evidence of Hacher's status is incon-clusive. In view of this, and in view of the fact thatHacher has apparently been replaced or will shortlybe replaced, we shall allow the employee holding thetitle of food editor at the time of the election to voteunder challenge.B.Managerial IssuesAssistant editor of the editorial page, editorial writ-ers,Bulletin forum editor, opinion and review page edi-tor:The editor of the editorial page, John C. Mc-Cullough, is a stipulated supervisor and henceexcluded from the unit. Willis Harrison is the assis-tant editor of the editorial page. There are four full-time editorial writers, the forum editor, the opinionand review page editor, and several full-time andpart-time clericals in the editorial department.The Employer asserts that Harrison, the editorialwriters, and the forum and opinion and review pageeditors are managerial employees and thus outsidethe coverage of the Act. The Employer contends thatHarrison is also a supervisor within the meaning ofthe Act and must for that reason be excluded fromthe unit.The editorial page staff is responsible for both theeditorial page and the adjoining opinion and reviewpage known as the "op-ed" page. McCullough testi- BULLETIN COMPANY357lied that as editor of the editorial page he is responsi-ble for handling the editorial department's budgetand for all personnel matters involving the editorialstaff.McCullough also supervises the actual prepara-tion of the paper's editorials.According to McCullough, the typical editorial de-partment workday begins with an early morningmeeting between himself and Assistant Editor Harri-son. At this meeting McCullough discusses with Har-risona number of topics for potential editorials. Ininstanceswhen McCullough is considering an edito-rial on a subject that he believes of "major" impor-tance, he will have previously consulted with the Bul-letin's editor-publisher,William L. McLean III.At 10 a.m. there is a conference of the editorialwriters, usually chaired by McCullough or, in Mc-Cullough's absence, by Harrison. The editorial writ-ers are informed of the topics previously discussedbetweenMcCullough and Harrison. In addition,each editorial writer is encouraged to suggest othertopics for possible editorials and to indicate the posi-tions that he believes the paper should take. There isgeneraldiscussion of all the topics suggested and, ap-parentlymore or lessby consensus, a decision ismade as to whether or not an editorial should bewritten on a particular issue. According to McCul-lough, there is considerable give-and-take in thesesessionsand the editorials that finally appear tend toreflect a group effort. It also appears to be the usualpractice for editorial writers to select their own as-signment,althoughMcCullough testified that attimes an editorial writer will be given a topic ' even ifthe writer indicates that he would prefer to write onsome other subject.Once an editorial is written it is edited either byMcCullough or by Harrison. After it is edited, theeditorialis sentto the composing room to be put intotype and a galley proof is sent to Editor-PublisherMcLean who has "final say" over all editorials. Afterthe editor-publisher returns his copy of the editorialwith his changes, if any, the editorial staff prepares a"dummy" of the next day's editorial page, includingboth the editorials and the forum section. The dum-my page issentto Editor-Publisher McLean for finalapproval.Forum Editor Barbara Murphy reads all the lettersthat come to the editorial department and selectsfrom among them the letters that are of current gen-eral interest.Murphy also lays out the forum sectionof the page and decides both the placement of theletters and the letters that will be accompanied byphotographs, cartoons, or other graphics. On occa-sionMurphy also writes editorials.McCulloughtestified that the editorial departmentdoes have certain general rules concerning the lengthand content of letters that may be used. He also indi-cated that Murphy has been forum editor for a rela-tively brief period and therefore he tends to reviewher selections rather more carefully than might other-wise be true.Gordon Whitecraft is 'the paper's opinion and re-view page editor. Whitecraft reads 20 or more col-umns a day-most of them nationally syndicated-and selects the columns which will run on the op-edpage.McCullough testified that the basic purpose ofthe opinion and review page is to present the readerwith the greatest possible variety of views.26 If White-craft had any question about including a column, hewould discuss the column with either McLean orMcCullough. Either one of them could order White-craft' to "pull" a column out of the page, althoughMcCullough could not recall an occasion when thisoccurred. In addition to selecting columns for thepage,Whitecraft makes up the page and decides thegraphics that will be included on the page.The Board, with court approval," has definedmanagerial employees as those employees who for-mulate and effectuate management policies by ex-pressing and making operative the decisions of theiremployer, and those employees with discretion in theperformance of their jobs independent of theiremployer's established policy. Contrary to the Em-ployer, we conclude that with the possibleexceptionof the editor of the editorial page,28 the members ofthe editorial staff whose duties we have outlinedabove are not managerial employees.As for the claimed managerial status ofthe assis-tant editor of the editorial page and of the editorialwriters, we find this claim undercut by the uncontro-verted testimony of Editorial Editor McCulloughthat the editorial page, in effect, "belongs" to Editor-PublisherMcLean. The record in this case clearlydemonstrates that Editor-Publisher McLean, eitherin person or through Editorial Editor McCullough,directs and oversees on a regular daily basis the prep-aration and publication of theBulletin's entire edito-rial page. Thus most proposed editorial topics origi-natewith McCullough; 29 "major" proposed editorialtopics are initially cleared with McLean by McCul-26According to McCullough it is not the Bulletin's policy to run a partic-ular column on a particular day of the week.27 SeeN L R B. v Bell Aerospace Company, Div of Textron, Inc,416 U S267 (1974),and cases cited therein28Already excluded from the unit as a supervisor within the meaning ofthe Act29Although the assistant editor of the page and the editorial writers havesome input in suggesting topics, we do not find this sufficient to warrant afinding of their managerial status As McCullough indicated in his testimo-ny, it is apparent that many if not most editorials are routinely called for inlight of current local or national news events. It is equally apparent that thedecision to publish or not publish an editorial belongs to McCullough andultimately toMcLean.It is also clear that editorials on "major" topicsContinued 358DECISIONSOF NATIONALLABOR RELATIONS BOARDlough prior to, the editorial department's morningconference; at several stages in the actual prepara-tion of an editorial McLean reviews and revises theproposed editorial; 30 and, finally, no editorial is pub-lished without McLean's final approval of the edito-rial and the editorial page and op-ed page as a whole.Accordingly, we conclude that neither the assistanteditor of the page nor the editorial writers are imbued with the authority or discretion that wouldmark them as managerial employees. We shall, there-fore, include them in the unit."We also reject the contention that the forum editorand the opinion and review page editor are manage-rial employees. Even were we to adopt the contentionthat selecting letters to the editor or syndicated col-umns for inclusion in the paper is a managerial func-tion, we would conclude on this record that the dis-cretion exercised by the forum and opinion andreview, editors is so circumscribed by existing Bulle-tin policy and by the need for final clearance fromMcCullough and McLean as to negate a finding thateitherMurphy 'or Whitecraft is a true representativeof management. Hence, .we shall include both the fo-rum and the opinion and review editor in the_unrt.Associate editor, Sunday editor, news editor, assis-tant newseditors:The Employer submits that all ofthese employees must be excluded as both manageri-al and supervisory employees.Claude Aubrey Lewis has been the Bulletin's asso-ciate editor for the past 2 years. Lewis reports direct-ly to the editor-publisher or the executive editor.Lewis testified to a number of duties and responsibil-ities as associateeditor. For' example, he is one offour individuals who regularly interviews prospectivereporters.32 He'also acts as the paper's "ombudsman"in which role he seeks to resolve problems brought tohim by various newsroom, employees.33 Until a recentreorganization at the paper Lewis frequently was oneof the editors who served as Sunday editor on a re-volving basis. Currently, Lewis has been chargedwhich theBulletin wishesto address receive particularlyclosescrutiny byboth McCullough and McLean.30McCullough testifiedto instanceswhen McLean dealt directly and atlength with individual editorial writers on a particular editorial3We also reject the Employer's contention that Assistant Editor Harri-son should be excluded as a supervisor The sole basis for this contention isthat Harrison substitutes on occasion for McCullough. The record fails toindicate that such substitution is other than sporadic and, in the absence ofany evidence of other indicia of supervisory authority possessed by Harri-son, we shall include him in the unit32 The other three are the executive editor, the managing editor, and themetropolitan editorOf the 10 or so reporters hired during his tenure asassociate editor,Lewis interviewed 7 or 8 and his recommendations con-cerning these individuals appear to have been followed without exception33 Lewis testified that recently a reporter approached him and indicatedthat he was considering a job offer at a higher salary Lewis believed thatthe reporter was a valuable employee and recommended to the executiveeditor a specific salary raise for this individual The raise was granted imme-diatelywith improving the metro section of the paper. Hetestified that he will be submitting to the executiveeditor and the editor-publisher specific proposals forrevising the coverage of the metro sections and willrecommend changes in personnel and in operatingprocedures on the metro desk.Lewis testified that he also acts as a monitor overthe paper's minority hiring- practices; that he fre-quently makes public appearances and speeches onbehalf of the paper; that he is involved with evaluat-ing students who participate in the Bulletin's summerintern program; and thatrhe is regularly consulted bythe executive editor and the editor-publisher on avariety of policy matters involving the minority com-munity as well as various personnel, matters .34 Lewisattends the daily meeting of department heads andchairs the meeting in the executive editor's ' absence.Lewis_ is one of four newsroom executives who at-tends ' the occasional special meetings held by thepublisher during which community leaders seek towin the, Bulletin's endorsement of their organizationsoractivities.In ' addition,Lewisattendsthepublisher's weekly luncheon for executives. -As this description of Lewis' duties demonstrates,the position of associate editor is one that necessarilyinvolves its incumbent in the formulation and imple-mentation of the paper's policy decisions. Thus, forexample, it has fallen to Lewis to effectuate theBulletin'sdecision to'upgrade its metro operation. AsLewis testified, it has been and will continue to be hisresponsibility to, recommend to the executive editorand the editor-publisher changes in coverage andemphasis, in personnel, and in operating procedureson the metro desk that will lead to the realization ofthe paper's goals for the metro edition.In light of our findings with regard to Lewis' rolein policy matters we conclude that he is a managerialemployee and must for that reason be excluded.35Nick Nagurny has been theBulletin's Sunday edi-tor for the past year. Prior to Nagurny's promotionthe Bulletin designated a different editor each weekto serve as Sunday editor for that week. It appearsthat under this system the Sunday editor's primaryresponsibilitywas laying out the Sunday editionnews pages. However, since Nagurny's promotiontheBulletin has been implementing fundamentalchanges in its method of putting together the Sundaypaper.36 The Bulletin submits that Nagurny currently34 The editor-publishersolicitedLewis'recommendation for the positionof executive editor as well as his recommendations on the national colum-nists that the Bulletinshouldcarry35 In viewof this conclusion we find it unnecessary to pass on the ques-tionof whether or notLewis is a supervisor within the meaning of the Act36 In fact theEmployer asserts that thisreorganizationof the Sundaypaper wasinstituted as a result of a comprehensive policy memorandumpresentedby Nagurny to the publisher and othertop executives of the pa-per. BULLETIN COMPANYfunctions as executive editor of the Sunday paperand is in complete charge of that edition. According-ly, theBulletinmaintains that Nagurny must be ex-cluded from the unit as both a managerial and a su-pervisory employee.Nagurny reports directly to the paper's executiveeditor.During the week prior to Sunday Nagurnydecides which of the stories presented to him by thevarious department heads will be used in the Sundaypaper. Nagurny reviews wire copy and decides if itcan be used for the Sunday edition and he has au-thority to contract with the wire services. for addi-tionalspecial stories. If there is late breaking news onSaturday Nagurny can call in additional reporters.Nagurny personally lays out the news sections of theSunday edition. Unlike a news editor, Nagurny isresponsible for every part of the paper.In connection with his responsibility for selectingstories for the paper Nagurny chairs several weeklymeetingsattended by the editors of the news depart-ments.In a memorandum to these editors Nagurnyrecently announced a new policy of using one ofthesemeetings for planning stories for the Sundaypaper as far as 3 weeks in advance rather than merelyfor the next week's paper. Nagurny also chairs aweekly meeting with the directors of the promotionand circulation departments at which plans are for-mulated for long range advertising and promotionsfor the Sunday paper.On this record we conclude that Nagurny's job du-tiesand responsibilities clearly identify him as amanagerial employee who must be excluded from theunit 37Preston Innerst is the Bulletin's news editor andhas the responsibility of deciding which stories willbe included in the paper's news sections. The Bulletinalso employs four assistant news editors. The Em-ployermaintainsthat Innerst and the assistant newseditors are managerial and supervisory employees.At the daily 4:45 p.m. meeting of departmentheads Innerst is given a "tout" sheet or listing of sto-riesthat are being prepared for the next day's paper.He is also given the copy that has been written up tothat time. Between 5 and 7 p.m. two assistant newseditors begin work and receive copyas itbecomesavailable. These assistant or night news editors makesome initialdecisions as to the newsworthiness of thecopy they have seen and they begin to lay out thepaper's "inside" pages.3837 SeeThe Peoria Journal Star, Inc,117 NLRB 708 (1957)In its brief Petitioner addressed itself only to the contention that Nagurnyshould be excluded as a supervisory employee As we have found that theSunday editor should be excluded by reason of his status as a managerialemployee,we find it unnecessary to pass on the issue of his possible statusas a supervisor38 Everything other than the front section of the paper359At I a.m. a morning assistant news editor arrivesand reviews the work done by the nightassistantnews editors. The morning man may make changesin the inside pages to accommodate later breakingstories or more recently available copy. The morningman will also begin to lay out the front section of thepaper.39Innerst arrives at 7 a.m., examines the entire plan-ned first edition, and decides, on any changes beforethe first edition goes to press. Innerst himself putstogether the remaining four editions of theBulletin.The Employer maintains that the news editor andthe assistant news editors are managerial employeesbecause by deciding the placement of stories theydetermine the look of the Employer's product. Al-though concedely a, news editor's job requires a highdegree of journalistic skill and experience, we con-clude that a news editor's function is not one thatmarks him as a managerial employee. In this regardwe think it clear that decisions as to (1) the newswor-thiness of a news story, and (2) the actual placementof the story in the news section of the paper cannotbe described as "policy" decisions. Rather, such deci-sions reflect a purely journalistic judgment as to theprobable importance of a particular story to thepaper's readership and a technical judgment as to thebest placement of the story in the news section so asto insure that the story comes to the reader's atten-tion.Accordingly, we conclude that neitherInnerstnor the four assistant news editors are managerialemployees.However, because the record clearly establishesthat News Editor Innerst possesses and exercises in-dicia of supervisory authority over the fourassistantnews editors, we shall exclude Innerst from the unitas a supervisory employee. In this regard we notethat there has been one assistant news editor vacancyduring Innerst's tenure as news editor and it wasfilled by the promotion and transfer of an employeefrom the copy desk following Innerst's recommenda-tion.We also note that Innerst evaluates the assistantnews editors and makes specific recommendationsfor salary increases for them; schedules their hoursand schedules and approves their overtime; approvesexpense vouchers; and reviews and approves thepaper's first edition which is largely their work prod-uct. Finally, unlike the assistant news editors, Innerstdoes not receive overtime; he attends meetings of thedepartment heads that are not open to the generalstaff, including meetings concerned with developinga new supervisory manual; and he possesses a copyof the current supervisor's manual.On the other hand, we find no support in the rec-39 The assistant news editors rotate on the night and morning shifts 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDord for the Employer's contention that eachassistantnews editor 'possessessupervisory authority and mustfor that reason be excluded from the unit. There is noevidence that any of the assistant news editors haveany authority to evaluate, hire, fire, discipline, or re-solve the grievances of other Bulletin employees.Moreover, although the Employer suggests thatwhoever is acting as the morningassistantnews edi-tor on a particular day reviews the work of the twonight assistant news editors and may change theirplacement of stories, it is clear from the record thatchanges made by the morning assistant news editorare largely caused by the availability of new copyand the'needto accommodate late breaking andmore important news stories. In no sense, however, isthe job function of the morning assistant news editorthat of a supervisor checking and correcting the workproduct of subordinates. Finally, although one of theassistantnews editors may -substitute for Innerstwhen the latter is on vacation or leave, any exerciseof supervisory authority during such periods is clear-ly sporadic and intermittent and henceisnot-suffi-cient to warrant a finding of supervisory status. Ac-cordingly, we shall include the assistant news editorsin the unit.C. Confidential Employees; Part-time Employees;CorrespondentsThe Employer maintains that the secretary to theeditor of the editorial page, the secretary to the man-aging editor, and the newsroom auditor must all beexcluded from the unit as confidential employees.The Employer contends that the secretary to the edi-tor of the editorial page must also be included as asupervisory employee.McCullough, the editor of the editorial page, ac-knowledged that his secretary, Claudia Smith, nei-ther prepares nor has access to memoranda concern-ing the salaries of employees in the editorialdepartment. He further testified that he could recallno instance when Mrs. Smith was called upon to typeany memoranda concerning any grievance or otherpersonnel matter involving editorial page employees.The Board defines as confidential employees thoseemployees who assist and act in a confidential capac-ity to persons who formulate-, determine, and effectu-atemanagement's policies in the field of labor rela-tions.40 Nothing in this record warrants a finding thatMrs. Smith acts in such capacity. In fact, althoughthe editor of the editorial page is a stipulated supervi-sor, there is little in this record to indicate that theeditorial editor has any substantial involvement in40 The B F Goodrich Company,115 NLRB 722, 724 (1956)formulating, determining, or effectuating labor rela-tions'policy.Accordingly, we find no basis for ex-cluding his secretary as a confidential employee.Nor do we find any basis for excluding Mrs. Smithas a supervisor. In this regard we note that McCul-lough testified that he considered Mrs. Smith a su-pervisor over'one clerk-typist in the editorial depart-ment because he routinely gave assignments to theclerk-typist "through"Mrs. Smith. McCullough alsotestified that he assumed, although he did not knowas a fact, that Mrs. Smith reviewed the clerk-typist'swork. Finally,McCullough testified that before heprepared a fitness report on the clerk-typist he solic-itedMrs. Smith's opinion of her performance. It doesnot appear, however, that Mrs. Smith had any formalinvolvement in preparing the evaluation report nordoes it appear that she made any specific recommen-dation on a salary increase or promotion that wasacted upon.As indicated previously, we find no basis on thisrecord for excluding Mrs. Smith as': supervisory em-ployee. Neither the fact that McCullough used Mrs.Smith as a conduit for assigning work to the clerk-typist, nor the fact that McCullough may have askedMrs. Smith for an assessment of the clerk-typist'sperformance is sufficient to clothe Mrs. Smith' withindicia of supervisory authority. Accordingly, as wehave concluded that Mrs. Smith is neither a confi-dential employee nor a supervisor, and as there ap-pears to be no other ground for her exclusion, weshall include her in the unit.EstelleDelonis is the secretary to the Bulletin'smanaging editor. On occasion Mrs. Delonis also doessome typing for the paper's executive editor, for theassociate editor, and for the sports department.Mrs. Delonis testified that as secretary to the for-mer managing editor, who was replaced recently byGeorge Kentera, she did not handle any confidentialmaterials nor was she given access to, or responsibil-ity for, any personnel records of any kind. She alsotestified that she was not authorized to open any mailmarked "personal" or "confidential" and that anysuch mail that crossed her desk was placed unopenedon the managing editor's desk. Finally, Mrs. Delonistestified that all the typing that she did forthe execu-tive editor and the associate editor concerned purelyroutine correspondence, wholly unrelated to any per-sonnel or confidential matters. 'Mrs. Delonis' testimony was substantially contra-dicted by the testimony of Managing Editor Kenteraand Executive Editor Davis, both of whom indicatedthat Delonis had access to and handled confidentialmaterial relating to labor relations matters 4141For example,Mr Kentera testified that he maintains files on the jobperformance of newsroom employees and that Mrs Delonis has access to BULLETIN COMPANYOn this record we are unable to resolve the con-flicting testimony concerning Mrs. Delonis' duties.Accordingly, we shall allow Mrs. Delonis to vote un-der challenge.Joseph Flamini is the newsroom auditor. Flamini'sjob entails monitoring the nonstaff budget, includingthe payment of bills presented by the news services,and collecting information concerning the expendi-tures of each of the paper's several departments. Thisinformation is furnished to management and pro-vides a basis for formulating the next budget. In ad-dition to these duties Flamini writes a weekly columnfor the paper.Executive EditorB.DaleDavis conceded thatFlamini would not have occasion in his work to userecords that contain employee evaluations; thatFlamini is not consulted about salary increases andwould not have any prior knowledge that an increasehad been granted; that Flamini does not know theindividualsalaries ofstaffmembers but only thegrossfigures for an entire department; and thatFlamini is not involved in the actual issuance of pay-roll checks. The testimony also establishes that Flam-ini plays no part in the actual preparation of a newbudget but rather is responsible only for gatheringbackground information and compiling statisticswhich the executive editor andmanagement use as abasis for formulating the budget.On the record before us we find that Flamini is nota confidential employee and we shall include him inthe unit.42The Bulletin employs approximately 35 part-timeemployees. These individuals work as reporters, re-write people, copypersons, or clerks. The testimonyreflects that there is no difference in the duties per-formed by the part-time employees and by full-timeemployees in the same classifications. The part-timeemployees work under the same supervision as dofull-time employees and receive the same wage rates.However, they are not entitled to the fringe benefitsenjoyed by full-time employees.those filesHe also testified that he has used Mrs Debris to transmit laborrelations matters,including information about the Petitioner, to the atten-tion of the executive editor.On the other hand, he conceded that to date hehas personally typed his evaluations of new hires and Mrs.Deloms hasplayed no part in this. Moreover,although Kentera initially testified thatMrs. Deloms did all his filing, he later acknowledged that she has"up to thepresent time"not had occasion to maintain the files dealing with personnelevaluations and salary matters42 In support of its contention that Flamini should be excluded as a confi-dential employee the Employer relies on our decision inThe Chicago DailyNews,Inc.,56 NLRB 274 (1944),excluding an "editorial auditor" from theunit found appropriate therein In that case,however,the individual exclud-ed was not only an auditor but was also the managing editor's secretary Assuch he was involved in salary changes,he discussed hiring, discharges, andsalary increases with the managing editor,and he interviewed certain appli-cants for employment and effectively recommended their hire None ofthese factors is present in the instant case361Petitioner urges that all the paper's part-time em-ployees should be included in the unit. The Employerdeclined to take a position on the inclusion or exclu-sion of part-time employees but indicated that it pre-ferred to leave it to the Board to determine the eligi-bility of part-time employees.43Although evidence is lacking concerning the spe-cificwork records of individual employees in thegroup, it does appear that some of the part-time em-ployees of the Employer have substantial histories ofemployment. Thus the paper's executive editor testi-fied that some of the part-time employees have beenemployed for a considerable period of time stretch-ing over "a great number of months or even longer."He also indicated that the paper has an ongoing needfor part-time help and that it is the paper's policy torecall or rehire part-time employees who have beenused in the past. Finally, he testified that to hisknowledge most of the current part-time employeesare regularly scheduled to work a full 7-1/2 hourworkday at least once a week, and commonly arescheduled to work the same day or days of the weekeach week.On this record, and particularly in view of theircommon supervision, work duties, and similar wagerates,we conclude that the Employer's regular part-time employees share a community of interest withfull-time employees. Accordingly, those employeeswho have worked a minimum of 15 days in the calen-dar quarter preceding the eligibility date and whohave not been terminated for cause or voluntarilyquit are regular part-time employees as the Boardcustomarilyusesthat term and we shall include themin the unit.4The Petitioner claims that some 14 correspondentswho contribute stories to the paper are employees ofthe paper and should be included in the unit. TheEmployer maintains that these correspondents arenot employees within the meaning of Section 2(3) ofthe Act and hence cannot be included in the unit.The record discloses that most of the Bulletin'scorrespondents or "stringers" merely phone in policeor accident reports, or call an editor or one of thedesks with a suggestion for a story and inquire if thepaper is interested. There is testimony that in in-stances when an assignment is given to a correspon-dent the correspondent remains free to turn down theassignmentwithout jeopardizing his chances for fu-ture assignments.The record also indicates that stories by correspon-dents appear in the paper on an irregular basis. Thus43 The partiesstipulatedthatparticipants in the school-work programshould be excludedfrom the unit44 Scoa, Inc,140 NLRB 1379, 1381-83 (1963),see alsoDaniel OrnamentalIron Co, Inc,195 NLRB 334 (1972),Manncrafi ExhibitorsServices, Inc,212 NLRB 923, 924 (1974) 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome correspondents have stories in the paper sever-al times a week while others have a story appear oncea week or less. Although the paper uses some corre-spondents because of their geographic location, mostof the correspondents are not confined to any geo-graphic area of coverage. Correspondents are given abyline that distinguishes their work from that of theregular Bulletin staff.With few exceptions, corre-spondents use the bureau offices merely to transmittheir stories to the paper, and most of the correspon-dents have other jobs and contribute stories to news-papers other than the Bulletin. Finally, the recordindicates that correspondents are paid only on a perstory basis and receive none of the fringe benefitsenjoyed by staff reporters.Based on this record, we conclude that theBulletin's correspondents are not employees withinthe meaning of the Act.45 Accordingly, we shall ex-clude them from the unit.45 SeeThe Peoria JournalStar,Inc,117 NLRB 708 (1957),PlainfieldCourier-News Co,95 NLRB 532 (1951),Greensboro News Company, Inc,85NLRB 54 (1949) See alsoBoston After Dark, Inc,210 NLRB 38 (1974)We find the following unit appropriate for collec-tive bargaining:All full-time and regular part-time employees inthe Bulletin Company's editorial and news de-partments at its 30th Street facility in Philadel-phia, and employees working in New Jersey,Pennsylvania, Delaware, and Washington, D.C.;excludingmanagerial employees, guards, andsupervisors as defined in the National Labor Re-lations Act, as amended.[Direction of Election andExcelsiorfootnote omit-ted from publication.]MemberFanningwould allow the 14 correspondentsto vote subject tochallengeAsstated in his dissent inBostonAfter Dark, supra,where corre-spondentsmake regular contributions to a publicationso as to become anessential elementof the employer's reportorial effort, he would find them tobe employees Though it is not fully clear how regularlythese correspon-dents contributeto the newspaper, it does appear thatsome contribute sev-eral times per week(at times workingmore hours during a week than theregular part-time employees), some work directly inthe bureau offices, andsome provideessential service regarding their respective areas or beatsTherefore,inasmuchas he believesthat at least some of these correspon-dents possess a sufficientrelationship with the Employerso as to be deemedemployees,Member Fanning would permit them to vote subject to chal-lenge.